UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4039


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JIMMY ORLANDO    CHIRINOS    CARCAMO,    a/k/a   Armando   Gustavo
Santibanez,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:10-cr-00022-sgw-1)


Submitted:   July 19, 2011                 Decided:   August 11, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea L. Harris,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Charlottesville, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jeb T.
Terrien,   Assistant   United  States  Attorney,  Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy Orlando Chirinos Carcamo pled guilty without a

plea agreement to one count of illegal reentry of a deported or

removed    alien   after   conviction           for   an   aggravated     felony,    in

violation     of   8   U.S.C.    § 1326(a),           (b)(2)    (2006),     and     was

sentenced to sixty months’ imprisonment.                      Carcamo appeals his

sentence.     We affirm.

            Carcamo, a Honduran citizen, was convicted in 1999 and

2000 of stalking and forgery and was deported.                      He entered the

United States in 2002 and was deported after a conviction for

illegal reentry after deportation.                    Carcamo again entered the

United States and was removed in February 2004.                      Following that

removal,    Carcamo    entered        the       United     States   yet   again     and

committed a variety of state felony and misdemeanor offenses.

While incarcerated in a Virginia jail, Carcamo was identified as

an illegal alien unlawfully in the United States.                     Investigation

confirmed   that   Carcamo      had    not       received    permission    from     the

Secretary of Homeland Security to reenter the United States.

After Carcamo’s guilty plea to unlawful reentry, his Guidelines

range under the U.S. Sentencing Guidelines Manual (2010) was

calculated at twenty-four to thirty months’ imprisonment.                            At

sentencing, the district court imposed an upward variance and

sentenced Carcamo to sixty months’ imprisonment.



                                            2
             This        court    reviews     the        sentence          imposed      by     the

district court, “whether inside, just outside, or significantly

outside the Guidelines range,” under a “deferential abuse-of-

discretion standard.”              Gall v. United States, 552 U.S. 38, 41

(2007).     This review entails appellate consideration of both the

procedural and substantive reasonableness of the sentence.                                     Id.

at 51.

             In     determining        whether      a     sentence          is    procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s Guidelines range.                           Id. at 49, 51.           We

must     then     consider       whether     the    district          court       treated      the

Guidelines        as     mandatory,     failed       to       consider        the      18 U.S.C.

§ 3553(a)       (2006)     factors     and    any    arguments             presented     by    the

parties, selected a sentence based on “clearly erroneous facts,”

or failed to explain sufficiently the selected sentence.                                 Id. at

50-51; United          States     v.   Pauley,      511       F.3d    468,       473   (4th Cir.

2007).      We     also    review      whether      the       district       court      made    an

“individualized assessment based on the facts presented.”                                    Gall,

552 U.S. at 50; see United States v. Carter, 564 F.3d 325, 330

(4th Cir.       2009)      (holding        that,        while        the     “individualized

assessment        need    not     be   elaborate         or    lengthy, . . . it              must

provide a rationale tailored to the particular case . . . and

[be] adequate to permit meaningful appellate review” (internal

quotation marks omitted)).

                                              3
            If   the     sentence      is       free      of     significant        procedural

error, we review the substantive reasonableness of the sentence,

“tak[ing]    into      account     the      totality           of    the     circumstances.”

Gall, 552 U.S. at 51.             Although “we may consider the extent of

any variance from the advisory Guidelines range, we must give

due    deference    to      the    district             court’s       decision      that    the

§ 3553(a)    factors,       on    a   whole,         justify         the     extent    of   the

variance.”         United        States      v.      Engle,          592     F.3d   495,    500

(4th Cir.),      cert.    denied,        131       S.     Ct.       165    (2010)     (internal

quotation marks omitted).             “[T]he fact that we might reasonably

have   concluded    that     a    different          sentence         was    appropriate     is

insufficient to justify reversal of the district court.”                                 United

States v. Morace, 594 F.3d 340, 346 (4th Cir.), cert. denied,

131 S. Ct. 307 (2010) (internal quotation marks omitted).

            Carcamo      argues       that         his    sentence          is   unreasonable

because the district court stated in its sealed statement of

reasons that an upward variance was justified because Carcamo’s

Guidelines    range      accounted        for      only    one       of     three   aggravated

felonies    he    committed       while      present            in    the    United     States.

Because he received criminal history points for all of his prior

criminal offenses, Carcamo urges that the district court erred

by relying on this erroneous statement in imposing the sixty-

month sentence.



                                               4
            Carcamo     is     correct    that        all    of    his    prior    felony

convictions       and   his        relevant       misdemeanor      convictions       were

counted    in    the    computation      of       his   criminal      history      score.

However, the statement in the sealed statement of reasons does

not accurately reflect the basis for the district court’s upward

variance.       At sentencing, the court stated it had considered the

§ 3553(a) factors and explained that the sixty-month sentence

was warranted in light of the nature and circumstances of the

offense, Carcamo’s history and characteristics, and the need to

reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for Carcamo, and to provide

adequate    deterrence        to    criminal        conduct.       When    there     is   a

conflict between the court’s sentence as orally pronounced and

the written judgment of conviction, the oral sentence controls.

United States v. Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003).

In this case, the district court’s valid orally-stated reasons

for the variant sentence control.

            Next, Carcamo argues that his sentence is unreasonable

because the district court failed to consider the arguments he

raised     to    support      the     imposition        of     a    within-Guidelines

sentence.       We conclude this contention is without merit, as the

district court stated at sentencing that it had read Carcamo’s

written    sentencing      memorandum         and    then    listened     to   his   oral

arguments in support of a within-Guidelines sentence.                          The court

                                              5
also    responded    directly       to    Carcamo’s     claims       that     a   within-

Guidelines    sentence      was     warranted     in    view       of   his       criminal

history category, the nature and circumstances of some of his

prior entries into the United States, and his claim that he had

enemies in Honduras, explaining that Carcamo had “exploit[ed]”

the country providing him with haven from those enemies and was

a    recidivist   offender        whose   pattern      of    entering       the    United

States and committing crimes needed to be punished and deterred.

We conclude that the district court satisfied its obligation to

address Carcamo’s non-frivolous reasons for imposing a within-

Guidelines sentence.        See Carter, 564 F.3d at 328.

            Carcamo also argues that his sentence is unreasonable

because     the   upward     variance       was   based       on    factors       already

accounted for in the calculation of his Guidelines range.                                 We

disagree.     The court considered relevant § 3553(a) factors and

emphasized    Carcamo’s      pattern       of   repeatedly         committing      crimes

during his multiple periods of illegal presence in the country

and the need to deter Carcamo from continuing to engage in this

pattern as meriting the upward variance.                    The court’s rationale

in   this   regard   was    both    plausible     and       appropriately         tied    to

§ 3553(a)     factors      that    set    Carcamo’s         case    apart     from       the

heartland of cases contemplated by the Guidelines.                          See Morace,

594 F.3d at 346.



                                           6
            Finally, insofar as Carcamo may be arguing that the

sixty-month variant sentence is not appropriate in light of his

motivations for entering the United States and his efforts to

rehabilitate    himself    while    incarcerated      on    state    charges,     we

afford “due deference to the district court's decision that the

§ 3553(a)    factors,     on   a   whole,    justify       the    extent   of   the

variance.”      Engle, 592 F.3d at 500 (internal quotation marks

omitted).

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument     because    the       facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       7